DETAILED ACTION
	This is in response to communication received on 3/11/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/30/19, 12/9/19, 5/13/20 and 11/9/20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH further in view of Yuasa et al. US Patent Number 5,968,377 hereinafter YUASA, and Zeng et al. US PGPub 2015/0018431 hereinafter ZENG on claim 1-3, 5-8 and 11 are withdrawn because the independent claim 1 has been amended. 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH further in view of Yuasa et al. US Patent Number 5,968,377 hereinafter YUASA, Zeng et al. US PGPub 2015/0018431 hereinafter ZENG, and Berry et al. US PGPub 2006/0154894 hereinafter BERRY on claim 4 is withdrawn because the independent claim 1 has been amended. 
Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH further in view of Yuasa et al. US Patent Number 5,968,377 hereinafter YUASA, Zeng et al. US PGPub 2015/0018431 hereinafter ZENG, and Zamora et al. US PGPub 2003/0091827 hereinafter ZAMORA.
As for claim 1, KEOGH teaches "A method for coating a medical device with a hydrophilic polymer is provided" (abstract, lines 1-2), i.e. a method for producing a hydrophilic coating for a ... substrate
KOEGH is silent on the substrate being chemically inert.
However, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers, fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -12).
Examiner notes that these are identified in paragraph 3 of the instant specification as being examples of chemically inert materials. It is the position of the Examiner that the chemically inert nature of KEOGH's substrates made of silicone elastomers, fluoropolymer and polytetrafluoroethylene are inherent given that it is physical property of the particular material. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
KEOGH is silent on (a) exposing said substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate such that the solution containing amine-rich polymers contacts a plasma polymer coated substrate.
However, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -11; see further examples of substrates in paragraph 93), and further KEOGH teaches “The present invention also provides a method for making a medical device having at least one hydrophilic polymer immobilized on a primer located on a biomaterial surface. The method comprises chemically binding under appropriate reaction conditions a hydrophilic polymer to a primer coated on a biomaterial surface” (paragraph 25, lines 1-6).

YUASA teaches "By using, as the treating gas, an oxygen containing compound ... described below, the surface of the substrate can be modified to be hydrophilic, which adds functional groups such as carbonyl, hydroxyl and amino groups which raise the surface energy" (column 8, lines 32-37), and "The above mentioned oxygen containing compounds are ... alcohols, such as methanol or ethanol" (column 8, lines 38-40), i.e. (a) exposing a substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate.
YUASA further teaches "the present invention provides a surface treatment method of glow-discharge plasma for substrates of various configuration such as ... molded pieces etc. under atmospheric pressure ... This process can be incorporated in other processes and is adequate for the improvement of adhesive property" (column 36, lines 27-35).
It would have been obvious one of ordinary skill in the art prior to the effective filing date to include the alcohol glow discharge process as an adhesive layer on the substrate in the process of KEOGH such that the process includes (a) exposing said substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate and thereby (b) contacting said plasma polymer coated substrate because YUASA teaches that such a process can provide hydrophilic and adhesive properties to substrates.
KEOGH teaches that "A coating process comprising a primer step may be necessary for medical device surfaces that lack reactive chemical groups" (paragraph 95, lines 1-3), "A primer may generally be applied to a biomaterial surface, i.e., medical device, from a solvent via dipping, brushing or spraying" (b) contacting said plasma polymer coated substrate with a solution containing a polyethyleneimine to produce a polyethyleneimine-coated surface.
KEOGH teaches "The present invention also provides another method for making a medical device having at least one hydrophilic polymer immobilized on a primer located on a biomaterial surface" (paragraph 26, lines 1-4) and "Coating thickness may be one of the most important parameters in producing "slippery" hydrophilic surfaces. In general, a slippery hydrophilic coating needs to be at least a few microns in thickness to achieve the physical property of slip" (paragraph 91, lines 1-5), i.e. having hydrophilic polymers on a polyethyleneimine-coated surface to produce a hydrophilic polymer coated substrate.
KEOGH is silent on contacting said polyethyleneimine surface with a solution of hydrophilic polymers and is silent on the exact method by which the hydrophilic polymers are coated on the medical device. 
ZENG teaches "the present disclosure pertains to lubricous coating compositions ... In another aspect, the present disclosure is directed to methods for forming various medical articles" (abstract).
ZENG teaches "In preparing liquid coating compositions for application to a substrate, the [components] in a solvent that contains one or more solvent species" (paragraph 34, lines 1-5) and further "The mixture of solvent and coating composition may be applied to the medical device by any method known in the art including, but not limited to, spraying, dipping, rolling, painting (e.g., brush painting, sponge painting, etc.), and so forth" (paragraph 36, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hydrophilic polymers of the combined process of KEOGH and YUASA in a solution such that contacting said polyethyleneimine-coated surface with a solution of hydrophilic polymers to produce a hydrophilic polymer coated substrate because ZENG teaches that providing the polymer in a solution allows for the use of many coating methods to produce a coated substrate.
KEOGH teaches “Polysaccharides or glycans such as hyaluronic acid are other examples of hydrophilic polymers. In general, polysaccharides comprise hydroxyl groups. In addition, polysaccharides generally may be oxidized to comprise reactive aldehyde groups” (paragraph 89), i.e. wherein the hydrophilic polymer is oxidized polysaccharides.
KEOGH is silent on the polysaccharides being dextran.
ZAMORA teaches “A method for making a hydrophilic and lubricious coating, that coating so made and a medical device including such coating” (abstract lines 1-3).
ZAMORA further teaches “the hydrophilic polymeric unit can be a glycosaminoglycan, including a long chain linear polysaccharide such as hyaluronic acid, hyaluronan, dextran” (paragraph 13, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use dextran as the polysaccharide in KEOGH because ZAMORA teaches that dextran was a well-known hydrophilic polysaccharide used in forming coatings on a medical device and KEOGH teaches using polysaccharides generically.
As for claim 2, KEOGH teaches that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as ... fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1-12), i.e. wherein said substrate contains fluoropolymers.
As for claim 3, KEOGH teaches that ""Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as ... fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -12), wherein said substrate contains fluoropolymers selected from the following list: polytetrafluoroethylene (PTFE).
As for claim 5, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers" (paragraph 93, lines 1-11), i.e. wherein said substrate contains silicone elastomers.
As for claim 6, KEOGH is silent on nylon. However, KEOGH does teach "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as polyamides" (paragraph 93, lines 1-7) and "wherein the device is selected from a group consisting of ... an implantable medical device" (claim 2, lines 1-4).
ZENG teaches "Examples of substrates include medical article substrates, specific example of which include medical device substrates, for instance, implantable or insertable medical device substrates" (paragraph 39, lines 1-4).
ZENG teaches "Examples of polymer substrates include the following, among many others ... polyamides such as nylons" (paragraph 38, lines 1-10), i.e. wherein said substrate contains Nylon.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains Nylon as the polyamide substrate in the process of KEOGH, YUASA and because ZENG teaches nylon was a polyamide known to be used to make the implantable devices coated by KEOGH. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the polyamides of KEOGH with the nylon polyamide as a substrate would still result in a polymer substrate coated with hydrophilic polymers.
As for claim 7, KEOGH is silent on wherein said substrate contains polyether block amides (PEBAX).
However, KEOGH does teach "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as polyamides" (paragraph 93, lines 1-7) and "wherein the device is selected from a group consisting of ... an implantable medical device" (claim 2, lines 1-4).
ZENG teaches "Examples of substrates include medical article substrates, specific example of which include medical device substrates, for instance, implantable or insertable medical device substrates" (paragraph 39, lines 1-4).
ZENG teaches "Examples of polymer substrates include the following, among many others ... polyamides, polyether-polyamide block copolymers such as poly (tetramethylene oxide-b-polyamide-12) block copolymer, available from Elf Atochem as PEBAX" (paragraph 38, lines 1-12), i.e. wherein said substrate contains polyether block amides (PEBAX).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains polyether block amides (PEBAX) as the polyamide substrate in the process of KEOGH and YUASA because ZENG teaches polyether-polyamide block copolymers such as PEBAX were an alternative to the polyamide materials used to make the implantable devices coated by KEOGH. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the polyamides of KEOGH with the PEBAX polyether-polyamide block copolymers as a substrate would still result in a polymer substrate coated with hydrophilic polymers.
As for claim 8, KEOGH teaches "Biomaterials or substrates that may be used according to one method of the present invention include metals" (paragraph 93, lines 1-2), i.e. wherein said substrate contains metals.
As for claim 11, KEOGH is silent on the alcohol compound. 
YUASA teaches "A first aspect of the present invention provides a method of glow-discharge plasma treatment, which comprises placing a substrate between two opposing electrodes" (column 1, lines 54-56) and "The substrate which can be treated successfully by the process of this invention, is selected from the group of plastics, such as polyethylene, polypropylene, polystyrene, polycarbonate, polyethyleneterephthlate, polytetrafluoroethylene" among others (column 8, lines 3-8).
YUASA teaches "By using, as the treating gas, an oxygen containing compound, a nitrogen containing compound or a sulfur containing compound described beow, the surface of the substrate can be modified to be hydrophilic, which adds functional groups such as carbonyl, hydroxyl and amino groups which raise the surface energy" (column 8, lines 32-37), and "The above mentioned oxygen containing compounds are ... alcohols, such as methanol or ethanol" (column 8, lines 38-40), i.e. (a) exposing a substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate and wherein said alcohol compound is selected from methanol, ethanol.
YUASA teaches "the present invention provides a surface treatment method of glow-discharge plasma for substrates of various configuration such as web, molded pieces etc. under atmospheric pressure ... This process can be incorporated in other processes and is adequate for the improvement of adhesive property" (column 36, lines 27-35).
It would have been obvious to include the alcohol glow discharge process as an adhesive layer for the layers applied in the process of KEOGH such that the process includes the plasma polymerization process with wherein said alcohol compound is selected from methanol, ethanol because YUASA teaches that such a process can provide a hydrophilic and adhesive properties to substrates for later layers.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH, US Patent Number 5,968,377 hereinafter YUASA, Zeng et al. US PGPub 2015/0018431 hereinafter ZENG, and Zamora et al. US PGPub 2003/0091827 hereinafter ZAMORA as applied to claim 1 above, and further in view of Berry et al. US PGPub 2006/0154894 hereinafter BERRY.
As for claim 4, KEOGH, ZENG and YUASA are silent on wherein said substrate contains polyether ether ketone.
KEOGH does teach "One method of the invention may be used to modify substrates of any shape or form including tubular, sheet, rod and articles of proper shape for use in a number of medical devices such as ... vascular stents" (paragraph 119, lines 1-5).
KEOGH further teaches "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers, fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1-12).
BERRY teaches "The compositions provided herein can also be or form part of a medical device" (paragraph 11, lines 1-2) and "The medical devices provided in one embodiment are implantable. In another embodiment the medical device is an extracorporeal medical device. In some embodiments the medical device is a ... stent... catheter, tube (e.g., tubes for lines and drains)" (paragraph 14).
BERRY further teaches that "In one embodiment the substrate is ... poly(ether ether ketone)s ... polytetrafluoroethylene (Teflon) ... " among others (paragraph 17, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains polyether ether ketone (PEEK) in the process of KEOGH, ZENG and YUASA because BERRY teaches that polyether ether ketone was a polymer used in the medical devices modified by KEOGH and equivalent to the polymer materials taught by KEOGH. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the plastics of ZENG with the plastic polyether ether ketone as a substrate would still result in a plastic substrate coated with hydrophilic polymers.

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:

(a) Because KEOGH, YUASA and ZENG do not individually teach the invention, their teachings cannot be combined nor do they render the invention obvious.


(b) Applicant argues that the intended function of KEOGH is fundamentally different form the intended function of PEI in the current invention because the intended function of PEI in KEOGH is to interact with the substrate surface and then interact with the hydrophilic coating, while the intended function of PEI in the current invention is to interact with the plasma polymer and then interact with the hydrophilic coating. Applicant goes on to state that in the current invention, alcohol based plasma polymers are used due the discovery that there are strong interactions between PEI and alcohol based plasma polymers. There is no guidance from YUASA or KEOGH, or ZENG with regard to which plasma polymer might have strong interactions with PEI.

In response, please consider the following remarks:
(a) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The mere fact that the art on record does not anticipate the invention does not mean that it does not render it obvious.


(b) Examiner notes that Applicant is essentially arguing that YUASA, KEOGH and ZENG cannot teach the invention because it does not teach the particular motivation established by the invention. However the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  
	Further, Examiner notes that applicant's attempt to distinguish the difference between a PEI coating interacting with a substrate surface and a plasma polymer surface does not rely on any evidence or scientific discussion. Applicant merely states that there is a difference and that the chemistry is complex without establishing how or why. Further, can't the surface of a substrate be a plasma polymer? What is the difference between the plasma polymer or the surface and the plasma polymer taught by the combination of KEOGH, YUASA and ZENG?
	Also, Examiner does not accept Applicant's assertion that the art does not teach which materials form strong interactions with PEI. KEOGH specifically discusses an embodiment wherein a primer is coated on a biomaterial surface with a moiety capable of reacting with the groups of the hydrophilic polymer (paragraph 25). The moieties listed include hydroxyls and YUASA makes clear in column 8 lines 32-37 that hydroxyl groups on a surface can form functional groups with hydrophilic properties. 
	The art on record, when combined, render the Applicant's invention obvious. Lack of anticipation or identical motivation is not enough to overcome an obviousness rejection.
	Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717